Exhibit 10.1

April 27, 2009

Frank Luppino
15 Walnut Court
Needham, MA 02492

Dear Frank:

I am pleased to present our offer to you to join Anika Therapeutics, Inc.
(“Anika” or the “Company”) as an employee. The terms of our offer are outlined
below:



Position:  Chief Operating Officer



Description of Duties:  You will serve as an officer of the company and a key
member of the corporate leadership team. You will be responsible for translating
global business priorities into operational tactics. You will be directly
responsible for the following functional areas: Regulatory and Clinical Affairs,
Quality Systems, plus Operations. You will participate with the CEO and other
top executives in formulating current and long-range strategies, objectives and
global policies and translating these into tactics for the business. You also
shall be responsible for performing any duties assigned to you by or under the
authority of the Company that are appropriate for an individual of your
experience.  



Reporting To:  President and Chief Executive Officer



Employment Date:  Your anticipated start date is as soon as possible.



Rate of Pay:  $10,961.54 per bi-weekly payroll (annualized $285,000.00), subject
to applicable deductions and withholdings.



Bonus Eligibility:  You will be eligible to receive a discretionary annual
target bonus of up to 35% of your annualized base salary subject to
determination by the Board of Directors and based on the Company’s performance
and your personal performance against key objectives.  To be eligible to receive
a bonus, you must be a current employee at the time that the bonus is
distributed.



Stock Options:  Shortly after you commence employment and subject to the
approval by the Compensation Committee of the Board of Directors, you will be
granted a stock appreciation right under the 2003 Plan. The stock appreciation
right covers 100,000 shares of common stock of Anika Therapeutics, and will be
settled only in shares of Anika Therapeutics, Inc. at an exercise price equal to
the stock’s closing price on the date of the grant.  



Benefits:  You will be eligible to participate in the Anika employee benefit
programs upon commencement of employment. This program currently covers
comprehensive medical and dental benefits, life and disability insurance,
supplemental disability insurance, and a Section 125 Plan. You will be eligible
to participate in our 401(k) Savings and Investment Plan at the first enrollment
date following your date of hire. Under the current terms, the 401(k) plan
entitles you to contribute up to the maximum limit established by the IRS. The
Company will match 100% of your contribution up to 5% of your salary or to the
limit specified by the Internal Revenue Code. Your participation in the benefit
plans will be governed by and subject to the plan terms as described in the
official documents and Summary Plan Descriptions.



Termination of Employment:



1)  Resignation or termination for cause:  If you voluntarily resign or are
terminated for cause at any time (with “cause” having the definition applied
under Massachusetts common law), all compensation and benefits payable to you
under this Agreement shall terminate on the date of termination of your
employment.  



2)  Termination without cause:  If Anika terminates your employment without
cause, Anika will continue your base salary at its then current rate for twelve
months (the “Severance Pay Period”), provided that you first execute a valid
release of claims in a form satisfactory to the Company and you agree to comply
with any reasonable requests by Anika for assistance during the Severance Pay
Period.  In addition, during the Severance Pay Period, the Company also will pay
the Company’s share of the premiums for continuation of medical and dental
benefits under COBRA for you and your family, provided that you are eligible for
such benefits under COBRA, subject to your payment of the active employee share
of premium payments for such coverage.  



--------------------------------------------------------------------------------





Change in Control and Severance Agreement: Subject to the approval of the
Compensation Committee of the Board of Directors, an Agreement between you and
Anika Therapeutics, Inc. shall be executed providing terms pertaining to a
Change in Control. The purpose of this Agreement is to reinforce and encourage
your continued attention and dedication to your assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.



Vacation:  You will accrue four weeks of vacation during your first year of
employment, which are subject to the terms of accrual and use set forth in
Anika’s policies.



Confidentiality and Non-Competition Agreement:  You understand that as a
condition of your employment, you will be required to execute Anika’s
Confidentiality and Non-Competition Agreement, a copy of which is enclosed.  You
further understand that the Anika Confidentiality and Non-Competition Agreement
contains conditions that will survive the termination of your employment,
regardless of the reason for that termination.  



Arbitration:  In the event of any controversy or claim arising out of or
relating to this letter agreement or otherwise arising out of your employment or
the termination of that employment (including, without limitation, any claims of
unlawful employment discrimination whether based on age or otherwise), that
controversy or claim shall, to the fullest extent permitted by law, be settled
by arbitration under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators (or alternatively, in any
other forum or in any other form agreed upon by the parties). In the event that
any person or entity other than you or Anika may be a party with regard to any
such controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This provision shall be specifically enforceable.
Notwithstanding the foregoing, this provision shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this provision.



Background Check:  You understand and agree that all employees are subject to a
background check including verification of education.  I enclose a waiver in
this regard for your signature which is necessary for us to commence this check
prior to your start date. This offer is conditioned on this background check
being satisfactory to the Company.



At-Will Employment:  You, like everyone else at Anika, will be an at-will
employee. The terms of your employment will be interpreted in accordance with
and governed by the laws of the Commonwealth of Massachusetts.



Representation Regarding Other Agreements:  Finally, this offer is conditioned
on your representation that you are not subject to any confidentiality or
non-competition agreement or any other similar type of restriction that would
affect your ability to devote full time and attention to your work at Anika
Therapeutics, Inc. Upon commencement of your employment, you will be required to
provide evidence that you are a U.S. citizen or national, a lawful permanent
resident, or an alien authorized to work in the U.S.



If the terms of this offer are acceptable, please indicate your acceptance by
signing both copies of this letter, the Anika Confidentiality and
Non-Competition Agreement and the background check waiver and return one copy of
each to me. Upon commencement of your employment, you will be required to
provide evidence that you are a U.S. citizen or national, a lawful permanent
resident, or an alien authorized to work in the U.S. I am enthusiastic about
Anika’s future prospects and look forward to your leadership and contribution to
the Anika team.



This offer is valid until April 30, 2009.



Sincerely,

/s/ Charles H. Sherwood

Charles H. Sherwood, Ph.D.
President and Chief Executive Officer



Agreed and accepted:



/s/ Frank Luppino                       4/28/09
Frank Luppino                            Date

Enclosures

